Order entered September 20, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00903-CV

                                 ALBERT LUTTERODT, Appellant

                                                   V.

                   DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                          On Appeal from the County Court at Law No. 4
                                      Dallas County, Texas
                              Trial Court Cause No. CC-19-01182-D
                                               ORDER
           The reporter’s record in this appeal has not yet been filed. Our records reflect appellant

requested the reporter’s record on September 12, 2019, but it does not appear the request was

served on the court reporter.        Accordingly, we ORDER Coral L. Wahlen, Official Court

Reporter for County Court at Law No. 4, to file the reporter’s record no later than October 21,

2019. Because the clerk’s record contains a copy of appellant’s statement of inability to afford

court costs and does not reflect the trial court has ordered appellant to pay costs, the record shall

be filed without payment of costs. See TEX. R. CIV. P. 145(a).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wahlen and the

parties.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE